DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Claim of priority to provisional patent applications 62/773,424 and 62/685,479 is acknowledged.

Status of the Claims
	The status of the claims as of the preliminary amendment filed 7/31/2019 is as follows:
Claims 1, 3-4, 7, and 12-19 are currently amended. Claims 2, 5-6, 8-11, and 20 are original. Claims 1-20 are currently pending and have been considered below. 

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 9/17/2019 and 12/16/2021 are in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner. 

	Claim Objections
Claims 1-14 and 16 are objected to because of the following informalities: 
Claim 1 recites an alert “indicating which of the medications in the list of medication prescribed by, or likely to be prescribed by, the healthcare provider to the patient which are known to be ineffective” (emphasis added). One of the instances of “which” should be removed for increased grammatical clarity, e.g. “indicating which of the medications… are known to be effective” or “indicating the medications in the list… which are known to be ineffective.” Claims 2-11 are also objected to on this basis because they 
Claim 12 recites “a number of personal electronic device” in line 9, which should be corrected to “a number of personal electronic devices” for increased grammatical clarity. Claims 13-14 are also objected to on this basis because they inherit the objectionable language due to their dependence on claim 12. 
Claim 16 recites “transmitting the lists of ordered tests” which should be corrected to “transmitting the list of ordered tests” for increased grammatical clarity. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 6-8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9, and 11-12 of copending Application No. 16/674,189 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between them are insignificant and/or rendered obvious by Applicant’s own specification. For example:
- The preamble of claim 1 of the instant application recites “a system for alerting a healthcare provider to ineffective medications” while the preamble of claim 1 of the ‘189 application recites “a system for alerting a healthcare provider to prescribed treatments likely to have reduced or no effectiveness due to genetic composition.” Alerting a healthcare provider to ineffective medications (which is achieved by using genetic testing results as a basis for determining the ineffective medications, as described in the claim itself) is patentably indistinct from alerting a healthcare provider to prescribed treatments likely to have or having reduced or no effectiveness due to genetic composition, particularly because such treatments can be medications as noted in claim 7 of ‘189. 
- Claim 1 of the instant application is directed to medications known to be ineffective, as reflected several times throughout this claim and its dependents. Claim 1 of the ‘189 application is directed to treatments known to have reduced or no efficacy, as reflected several times throughout that claim and its dependents. The ‘189 application contemplates such a treatment specifically being a medication (see claim 7) such that this distinction between the instant application and the ‘189 application is rendered obvious. Further, a treatment or medication being ineffective is considered patentably indistinct from having reduced or no efficacy, because these phrases have the same meaning when considered for examination purposes. 

- Claim 1 of the instant application recites that the electronic storage device and processor can “generate and transmit an alert to the healthcare provider system” while claim 1 of ‘189 recites that these elements merely “generate an alert at the healthcare provider system.” It would have been obvious to one of ordinary skill in the art that an alert generated at a healthcare provider system by an electronic storage device and processor would necessarily be transmitted to the healthcare provider system by the electronic storage device and processor that generated it.
- Claim 1 of the instant application includes “wherein said healthcare provider system comprises a processor and executable software instructions stored at the electronic storage device which, when executed, configure the processor to display said alert on said electronic display,” whereas claim 1 of ‘189 merely recites “display said alert on said electronic display.” Thus these claims differ in that the healthcare 
Dependent claims 2-3, 6-8, and 10 are provisionally rejected similarly as above because they also include only the nominal, obvious differences explained above (e.g. medications vs. treatments, being ineffective vs. having reduced or no efficacy, a laboratory system vs. an unspecified electronic storage device, etc.) when compared to claims 2-3, 6, 8-9, and 11 of the ‘189 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "said healthcare provider device" in line 4. There is insufficient antecedent basis for this limitation in the claim because there is no previously introduced “healthcare provider device” element. For purposes of examination, Examiner interprets “said healthcare provider device” as “a healthcare provider device” newly introduced by the claim.
Claim 11 recites the limitation "the user" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim because there is no previously introduced “user” entity. For purposes of examination, Examiner interprets “the user” as “the patient.”
Claim 12 recites the limitation "the allergy portion" in the final limitation. There is insufficient antecedent basis for this limitation in the claim because there is no previously introduced “allergy portion” element of the EMRs. For purposes of examination, Examiner interprets “the allergy portion” as “an allergy portion” newly introduced by the claim. Claims 13-14 are also rejected on this basis because the inherit the indefinite language due to their dependence on claim 12.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-14 are directed to systems (i.e. machines) and claims 15-20 are directed to a method (i.e. a process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity, e.g. managing relationships or interactions between people.  Specifically, the claim recites receiving genetic testing results comprising genetic markers of a patient from said number of patients treated by the healthcare provider; querying the database to determine whether any medications in the list of medication prescribed by, or likely to be prescribed by, the healthcare provider to the patient are known to be ineffective in persons having the same genetic markers as the patient; and generating and transmitting an alert to the healthcare provider indicating which of the medications in the list of medication prescribed by, or likely to be prescribed by, the healthcare provider to the patient which 2Serial No.: 16/441,597Dkt. No. XAC3256-002CPreliminary Amendmentare known to be ineffective in persons having the same genetic markers as the patient. 
But for the recitation of generic computer components like electronic storage devices and a processor, these functions, when considered as a whole, describe a prescription checking interaction that could take place between various human entities of a patient’s care team, e.g. the patient, a healthcare provider, and an administrator or other healthcare professional. For example, a patient could provide genetic testing results to a healthcare provider who could cross-reference the patient’s genetic information with known drug-gene interactions stored in a database and make a note of any relevant matches that indicate a particular drug might be ineffective for the patient. Thus, the steps recited in this claim describe various interactions between a patient and one or more medical professionals, and accordingly claim 1 recites an abstract idea in the form of a certain method of organizing human activity. 
Independent claim 12 recites similar steps as claim 1 that, under their broadest reasonable interpretations, cover certain methods of organizing human activity, e.g. managing relationships or interactions between people. Specifically, the claim recites receiving genetic testing results from the genetic sequencing machine comprising genetic markers of a particular patient; querying the database to determine whether any medications in the list of medication prescribed to the particular patient are known to be ineffective in persons having the same genetic markers as the particular patient (the "ineffective medications"); querying the database to determine alternative medications and treatment options for each of the ineffective medications; generating an alert comprising the ineffective medications, the alternative medications, and the alternative treatment options for each of the ineffective medications; and transmitting the alert to each of the healthcare practices associated with one or more healthcare providers treating said particular patient. 
But for the recitation of generic computer components like electronic storage devices and a processor, these functions, when considered as a whole, describe a prescription checking interaction that could take place between various human entities of a patient’s care team, e.g. the patient, a healthcare 
Independent claim 15 recites similar steps as claims 1 and 12, and similarly amounts to a certain method of organizing human activity. Specifically, claim 15 recites providing, at a healthcare provider system, a list of medications prescribed by, or likely to be prescribed by, a healthcare provider to each of a number of patients treated by the healthcare provider; providing a database comprising data regarding medications known to be ineffective in persons having particular genetic markers; providing a healthcare information exchange in electronic communication with a number of healthcare provider systems, including the healthcare provider system; receiving, at a laboratory system, genetic testing results comprising genetic10Serial No.: 16/441,597 Dkt. No. XAC3256-002CPreliminary Amendmentmarkers of a patient from said number of patients treated by the healthcare provider; 
transmitting, from the laboratory system to the healthcare information exchange, data regarding the genetic testing results; querying the database to determine whether any medications in the list of medication prescribed by, or likely to be prescribed by, the healthcare provider to the patient are known to be ineffective in persons having the same genetic markers as the patient; and generating an alert for display at the healthcare provider system indicating which, if any, of the medications in the list of medication prescribed by, or likely to be prescribed by, the healthcare provider to the patient are known to be ineffective in persons having the same genetic markers as the patient.
Each of these steps, when considered as a whole, describe information sharing and prescription checking interactions that could take place between various entities of a patient’s care team, e.g. the patient, a healthcare provider, a laboratory professional, and other healthcare professionals. For example, a list of medications, a database of drug-gene interactions, and an HIE are provided, e.g. by some healthcare entity. A patient could provide genetic testing results to a laboratory, which are then shared 
Dependent claims 2-11, 13-14, and 16-20 inherit the limitations that recite an abstract idea from their dependence on claims 1, 12, and 15, respectively, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 4, 10-11, 14, 16-18, and 20 recite further limitations that, under their broadest reasonable interpretations, amount to additional steps/functions in the method of organizing human activity. 
Specifically, claims 4, 14, and 16 recite receiving diagnostic codes and insurance information, using them to determine which genetic tests are covered by the patient’s insurance, and ordering the determined tests. Claims 10 and 17 recite receiving diagnostic codes and querying the database to retrieve commonly prescribed medications associated with the received diagnostic codes to determine the medications likely to be prescribed to the patient. Claim 11 recites receiving prescribed medications, querying the database to retrieve the tests for genetic markers known to affect the efficacy of the prescribed medications, and transmitting a list of the identified tests to the healthcare provider. Claim 18 recites providing a list of alternative medications, querying the database to retrieve alternative medications for each ineffective medication, and transmitting the alternative medications to the healthcare provider system. Claim 20 recites providing medications prescribed to the patient, providing a list of tests for genetic markers, querying the database to retrieve tests applicable to the medications prescribed to the patient, and providing a prompt for the healthcare provider to order the identified tests. Such functions could each be achieved by a healthcare entity as described above for the independent claims via a medical data sharing and analysis interaction, i.e. by receiving data, querying relevant information to make a determination, and returning a result. Thus, dependent claims 4, 10-11, 14, 16-18, and 20 also recite an abstract idea in the form of a certain method of organizing human activity. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be 
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes the additional hardware elements of a healthcare provider system comprising an electronic display, an electronic storage device comprising data regarding medications prescribed by, or likely to be prescribed by, the healthcare provider to each of a number of patients treated by the healthcare provider, as well as a processor and executable software instructions that configure the processor to display said alert on said electronic display; a database comprising data regarding medications known to be ineffective in persons having particular genetic markers; and a laboratory system in electronic communication with the healthcare provider system and the database, wherein the laboratory system comprises a processor and an electronic storage device comprising software instructions, which when executed, configure the processor to perform the receiving, querying, and generating functions. 
These additional elements, when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim, do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic healthcare system environment). Further, use of various systems comprising generic computing components to perform the receiving, querying, generating, etc. functions amounts to the words “apply it” with a computer because otherwise-abstract steps are being performed with generic computing elements like a processor executing electronically stored instructions. Additionally, the storage of various types of data in electronic storage devices or databases amounts to insignificant extra-solution activity because these elements offer nominal electronic data storage functions, while the display of the generated alert on an electronic display amounts to insignificant extra-solution activity because it offers nominal data 
Independent claim 12 does not include additional elements that integrate the abstract idea into a practical application. Claim 12 includes the additional hardware elements of a number of electronic medical records systems, each associated with one or more of a number of healthcare practices and each comprising an electronic display and data regarding medications prescribed by one or more healthcare providers of one of the healthcare practices to each of a number of patients treated by the healthcare providers of the healthcare practice; a number of personal electronic devices in electronic communication with each of said number of EMRs and configured to display an alert in a web-based portal on the respective electronic display in an allergy portion of the EMRs; a database comprising data regarding medications known to be ineffective in persons having particular genetic markers and a list of alternative medications and treatment options; a healthcare information exchange system in electronic communication with each of the EMRs of each of the number of healthcare practices; a genetic sequencing machine; and a laboratory system in electronic communication with the healthcare information exchange system, the database, and the genetic sequencing machine, wherein the laboratory system comprises a processor and an electronic storage device comprising software instructions, which when executed, configure the processor to perform the receiving, querying, and generating functions. 
These additional elements, when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim, do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic healthcare system environment). Further, use of various systems comprising generic computing components to perform the receiving, querying, generating, etc. functions amounts to the words “apply it” with a computer because otherwise-abstract steps are being performed with generic computing elements like a processor executing electronically stored instructions. Additionally, the storage of various types of data in electronic storage devices or databases amounts to insignificant extra-solution activity because 
Independent claim 15 does not include additional elements that integrate the abstract idea into a practical application. Claim 15 includes the functional additional element of displaying, at an electronic display associated with the healthcare provider system, the alert. This additional element, when considered in the context of the claim as a whole, does not reflect an improvement in the functioning of a computer or other technological field, does not effect a particular treatment or prophylaxis for a disease or medical condition, does not implement the abstract idea with a particular machine that is integral to the claim, does not effect a transformation of a particular article to a different state or thing, nor does it apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic healthcare system environment). Further, the display of the generated alert on an electronic display amounts to insignificant extra-solution activity because it offers nominal data outputting equivalent to printing a report. Accordingly, the claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2-11, 13-14, and 16-20 is also not integrated into a practical application under a similar analysis as above. Claims 2 and 19 specify that the healthcare provider system comprises an electronic medical record system, which merely ties the field of the invention to an EMR implementation. Claims 3, 4, 6, 7, 13, 18, and 19 specify various additional data outputs for display according to determinations made as part of the abstract idea, which amount to insignificant extra-solution activity equivalent to printing a report as explained above for the independent claims. Claims 4, 6, 7, 10, 11, and 14 recite the storage of various types of additional data in storage elements, which amounts to nominal data storage functions and thus insignificant extra-solution activity Examiner notes that this type of element could provide integration into a practical application in the future, if, for example, the automated assembly of a genetic testing device is actually performed according to the generated instructions and the assembled genetic testing device is subsequently used to actually perform the list of ordered tests). Claim 8 recites a genetic material gathering device and a genetic sequencing device configured to receive the genetic material gathering device and in electronic communication with the laboratory system; these elements amount to insignificant extra-solution activity in the form of means of necessary data gathering as explained above for the similar elements of independent claim 12, i.e. because the genetic sequencing devices are not the focus of the invention and merely function to provide generic genetic testing results as needed for the main analysis functions of the invention. Claim 9 recites generation of a web-based portal on a healthcare provider personal electronic device, which amounts to insignificant extra-solution activity equivalent to printing a report as explained for similar elements of independent claim 12 above. Claim 19 recites automatically updating said electronic medical record with said genetic testing results and alerts, which amounts to insignificant extra-solution activity in the form of nominal data storage of newly received information. 
Accordingly, the additional elements of claims 1-20 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-20 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of processors executing software instructions stored in electronic storage devices to perform the receiving, querying, generating, etc. steps of the invention amount to no more than mere instructions to apply the exception using generic computer components. As 
Regarding the functional additional elements, as noted above, the steps of storing various data electronically, transmitting data electronically, and displaying data at an electronic display amount to insignificant extra-solution activity. These activities are also nothing more than those recognized as well-understood, routine, and conventional computer functions performed using generic computer components; for example, receiving or transmitting data over a network (i.e. receiving/transmitting information electronically between various systems and/or for display as in claims 1, 3-4, 6-7, 10-15, and 18-19, etc.) and storing and retrieving information in memory (i.e. storing medication data, drug-gene data, software instructions, diagnostic codes, insurance information, alternative medications/treatments, etc. as in claims 1, 3-7, and 9-20) are each recognized as well-understood, routine, and conventional functions previously known to the industry, as outlined in MPEP 2106.05(d)(II). 
Further, use of a genetic sequencing device to provide genetic testing results as in claims 8 and 12 is well-understood, routine, and conventional in the art as evidenced by at least Apte et al. (US 20170308669 A1) Fig. 2 & [0019]; Ellis et al. (US 20140350954 A1) [0146]; Luellen et al. (US 20180308569 A1) [0132]; and O’Donnell et al. (US 20160239636 A1) [0048] . 
Further, the combination of these additional elements (various processor-based health systems electronically communicating with databases and display devices to provide alerts relating to drug-gene interactions based on a patient’s genetic testing results) is a well-understood, routine, and conventional combination, as evidenced by at least Shiloh (US 20150058039 A1) abstract, Figs. 1 & 15-16; O’Donnell abstract, Fig. 1, [0046]-[0048], & [0052]-[0053]; Coleman et al. (US 20090094059 A1) abstract, Figs. 1 & 10; Baskys (US 20170270246 A1) abstract, [0029]-[0030], & [0047]; Spivey et al. (US 20160048652 A1) 
Thus, when considered as a whole and in combination, claims 1-20 are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 9, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiloh (US 20150058039 A1).
Claim 1
Shiloh teaches a system for alerting a healthcare provider to ineffective medications (Shiloh abstract, [0124]) comprising: 
a healthcare provider system comprising an electronic display and an electronic storage device comprising data regarding medications prescribed by, or likely to be prescribed by, the healthcare provider to each of a number of patients treated by the healthcare provider (Shiloh Figs. 1 & 15, [0079], [0081], [0116], noting a healthcare provider EMR system storing prescribed drug information for patients (i.e. data regarding medications prescribed by the healthcare provider to a number of patients) accessible by electronic devices that include displays such as personal computers, mobile phones, tablets, etc.); 
a database comprising data regarding medications known to be ineffective in persons having particular genetic markers (Shiloh Figs. 1 & 15, [0030], [0080], noting the GENELEX database that stores information about medication effectiveness based on patient genetics); and 
a laboratory system in electronic communication with the healthcare provider system and the database, wherein the laboratory system comprises a processor and an electronic storage device comprising software instructions, which when executed, configure the processor to (Shiloh Figs. 1 & 15, [0107], noting DDI+ platform 140 that can be implemented as a processor executing software instructions stored in an electronic storage device per [0210]-[0212]): 
receive genetic testing results comprising genetic markers of a patient from said number of patients treated by the healthcare provider (Shiloh [0082], [0124], [0181], noting the DDI+ platform receives the patient’s genetic profile as an input); 
query the database to determine whether any medications in the list of medication prescribed by, or likely to be prescribed by, the healthcare provider to the patient are known to be ineffective in persons having the same genetic markers as the patient (Shiloh [0124], [0184], noting the GENELEX database is queried to determine the effectiveness of various prescribed medications based on the patient’s genetic profile); and 
generate and transmit an alert to the healthcare provider system indicating which of the medications in the list of medication prescribed by, or likely to be prescribed by, the healthcare provider to the patient which 2Serial No.: 16/441,597Dkt. No. XAC3256-002CPreliminary Amendmentare known to be ineffective in persons having the same genetic markers as the patient (Shiloh [0027]-[0028], [0186]-[0187], [0198], noting alerts are generated and transmitted to the healthcare provider system for display on a GUI to indicate gene-drug interactions determined by the system); 
wherein said healthcare provider system comprises a processor and executable software instructions stored at the electronic storage device which, when executed, configure the processor to display said alert on said electronic display (Shiloh [0073], [0081], [0205], noting the healthcare provider accesses the generated alerts via processor-based display devices like mobile and desktop computers, tablets, mobile phones, etc. (i.e. devices with processors executing software instructions stored in electronic storage devices to facilitate display of information) displaying the alerts on a GUI).  
Claim 15
Shiloh teaches a method for alerting a healthcare provider to ineffective medications comprising (Shiloh abstract, [0002]): 
providing, at a healthcare provider system, a list of medications prescribed by, or likely to be prescribed by, a healthcare provider to each of a number of patients treated by the healthcare provider (Shiloh Figs. 1 & 15, [0079], [0081], [0116], noting a healthcare provider EMR system storing prescribed ; 
providing a database comprising data regarding medications known to be ineffective in persons having particular genetic markers (Shiloh Figs. 1 & 15, [0030], [0080], noting the GENELEX database that stores information about medication effectiveness based on patient genetics); 
providing a healthcare information exchange in electronic communication with a number of healthcare provider systems, including the healthcare provider system (Shiloh Fig. 16, [0071], [0172], noting DDI+ platform 140 with statistical module 146 is in electronic communication with multiple EMRs from multiple healthcare organizations and allows for the accessing and cross-institutional reporting of patient information, such that it is considered equivalent to an HIE system);
receiving, at a laboratory system, genetic testing results comprising genetic10Serial No.: 16/441,597 Dkt. No. XAC3256-002CPreliminary Amendmentmarkers of a patient from said number of patients treated by the healthcare provider (Shiloh Figs. 1 & 15, [0107], noting DDI+ platform 140, i.e. a laboratory system; see also [0082], [0124], [0181], noting the DDI+ platform receives the patient’s genetic profile as an input); 
transmitting, from the laboratory system to the healthcare information exchange, data regarding the genetic testing results (Shiloh [0172], noting the statistical module of DDI+ platform aggregating statistical information including logs and alerts relating to a patient such that it acts as the HIE; the logs and alerts are considered data regarding the genetic testing results received from the laboratory system because alerts may be generated at the DDI+ platform based on drug-gene interactions gleaned from a patient’s genomic profile as disclosed in [0081]-[0083], [0124], & [0184]-[0188]);
querying the database to determine whether any medications in the list of medication prescribed by, or likely to be prescribed by, the healthcare provider to the patient are known to be ineffective in persons having the same genetic markers as the patient (Shiloh [0124], [0184], noting the GENELEX database is queried to determine the effectiveness of various prescribed medications based on the patient’s genetic profile); 
generating an alert for display at the healthcare provider system indicating which, if any, of the medications in the list of medication prescribed by, or likely to be prescribed by, the healthcare provider to the patient are known to be ineffective in persons having the same genetic markers as the patient (Shiloh ; and 
displaying, at an electronic display associated with the healthcare provider system, the alert (Shiloh [0073], [0081], [0205], noting the healthcare provider accesses the generated alerts via processor-based display devices like mobile and desktop computers, tablets, mobile phones, etc. displaying the alerts on a GUI).  
Claim 2
Shiloh teaches the system of claim 1 and further teaches wherein: said healthcare provider system comprises an electronic medical record system (Shiloh [0027], [0079]).  
Claims 6 and 18
Shiloh teaches the system of claim 1, and further teaches wherein: said database further comprises a list of alternative medications; and said laboratory system comprises additional software instructions stored at the electronic storage device, which when executed, configure the processor to display a suggested alternative medication, based on said list of alternative medications, for each medication prescribed by, or likely to be prescribed 4Serial No.: 16/441,597Dkt. No. XAC3256-002CPreliminary Amendmentby, the healthcare provider to the patient which are known to be ineffective in persons having the same genetic markers as the patient (Shiloh Fig. 13, [0038]-[0040], [0150]-[0153], noting the DDI+ platform generates and displays a list of safer alternative medications for each prescribed medication that has a high predicted drug-gene interaction based on drugs stored in the databases).  
Claim 18 recites substantially similar limitations as claim 6, and is also rejected as above. 
Claim 9
Shiloh teaches the system of claim 1 and further teaches wherein: said laboratory system comprises additional software instructions stored at the electronic storage device, which when executed, configure the processor to generate a web-based portal on said healthcare provider device; and said healthcare provider device is a personal electronic device (Shiloh Fig. 16, [0081], [0193], [0205], noting the DDI+ platform can be accessed on personal electronic devices like mobile and desktop computers, tablets, mobile phones, etc. through Internet-enabled EMR integration or standalone web-based GUI).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shiloh as applied to claim 1 or 15 above, and further in view of Wilson et al. (US 20190244688 A1).
Claim 4
Shiloh teaches the system of claim 1, and further teaches that patients may be associated with insurance information in the healthcare provider system (Shiloh [0177], noting national insurance number may be associated with a patient in the EMR). However, this reference fails to explicitly disclose wherein: 
said healthcare provider system further comprises diagnostic codes3Serial No.: 16/441,597 Dkt. No. XAC3256-002CPreliminary Amendmentfor each of said number of patients treated by the healthcare provider stored at the electronic storage device; and 
said laboratory system comprises additional software instructions stored at the electronic storage device, which when executed, configure the processor to: 
receive said diagnostic codes and said insurance information for the patient; 
determine which genetic tests are covered by the patient's insurance; and 
display a prompt at said healthcare provider system to add genetic tests covered by the patient's insurance to a list of ordered tests.  
However, Wilson teaches a computerized lab clearinghouse device that may be applied as a layer atop an existing service application or device (Wilson [0073]) that:
interfaces with healthcare provider systems to obtain patient diagnoses and medical histories as well as insurance information of a patient (Wilson [0057], [0079], [0097]);
determines which genetic tests are covered by the patient’s insurance (Wilson [0114], noting the device evaluates the appropriateness of an existing lab request for a test by determining if there are equivalent tests that would be covered by the patient’s insurance and provide the necessary results; it is further contemplated in at least [0044] & [0118] that such lab tests can include genomic testing for a patient); and 
displays a prompt to the healthcare provider to add genetic tests covered by the patient’s insurance to a list of ordered tests (Wilson [0059], [0125], noting that if different tests are determined to be more appropriate by the system (e.g. by being more likely to be covered by a patient’s insurance), the newly suggested tests are communicated to the ordering provider via a client device (i.e. displayed as a prompt for the provider to add the more suitable tests to a list of ordered tests)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Shiloh to include an integrated lab clearinghouse device layer on top of it in order for a provider to be able to directly order genomic testing and other laboratory tests from their existing systems (as suggested by Wilson [0073]) while preemptively checking for insurance coverage for a patient to ensure the requested testing is more tailored to the patient to provide more useful lab results and reduced costs (as suggested by Wilson [0060]). 
Claim 5
	Note: the generation of instructions “for the automated assembly of a genetic testing device generated, not that any particular purpose of the instructions is carried out or performed by any other component. Accordingly, for the purposes of applying art, the claim will be interpreted as generating any kind of instructions based on the list of ordered tests intended for any purpose or result. 
Shiloh in view of Wilson teaches the system of claim 4, and the combination further teaches wherein: said laboratory system comprises additional software instructions stored at the electronic storage device, which when executed, configure the processor to generate instructions for the automated assembly of a genetic testing device based upon the list of ordered tests (Wilson [0003], [0062], [0131], noting the device generates lab instructions for the ordered tests and sends them to the specified laboratory; [0045] further notes that the instructions can include “any information that may help enable the receiving laboratory to perform one or more of the medical tests indicated in the lab instructions”).  
Claim 16
Shiloh teaches the method of claim 15, and further teaches that patients may be associated with insurance information in the healthcare provider system (Shiloh [0177], noting national insurance number may be associated with a patient in the EMR). However, this reference fails to explicitly disclose: 
providing, at the healthcare provider system, diagnostic codes for the patient;
determining which genetic tests are covered11Serial No.: 16/441,597 Dkt. No. XAC3256-002CPreliminary Amendmentby the patient's insurance; 
automatically adding, at the healthcare provider system, the genetic tests covered by the patient's insurance to a list of ordered tests; and
transmitting the lists of ordered tests to the laboratory system. 
However, Wilson teaches a computerized lab clearinghouse device that may be applied as a layer atop an existing service application or device (Wilson [0073]) that:
interfaces with healthcare provider systems to obtain patient diagnoses and medical histories as well as insurance information of a patient (Wilson [0057], [0079], [0097]);
determines which genetic tests are covered by the patient’s insurance (Wilson [0114], noting the device evaluates the appropriateness of an existing lab request for a test by determining if there are equivalent tests that would be covered by the patient’s insurance and provide the necessary results; it is 
automatically adds the genetic tests covered by the patient’s insurance to a list of ordered tests and transmits the list of ordered tests to the laboratory system (Wilson [0059], [0124]-[0125], noting that if different tests are determined to be more appropriate by the system (e.g. by increasing insurance coverage), the lab request is automatically modified with the newly suggested tests, approved and sent to a laboratory, and communicated to the ordering provider via a client device).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Shiloh to include an integrated lab clearinghouse device layer on top of the DDI+ platform in order for a provider to be able to directly order genomic testing and other laboratory tests from their existing systems (as suggested by Wilson [0073]) while preemptively checking for insurance coverage for a patient to ensure the requested testing is more tailored to the patient to provide more useful lab results and reduced costs (as suggested by Wilson [0060]). 

Claims 7, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shiloh as applied to claims 1 or 15 above, and further in view of Saus et al. (US 20050149361 A1).
Claim 7
Shiloh teaches the system of claim 1 and further teaches wherein: 

said database further comprises a list of alternative treatment options; and said laboratory system comprises additional software instructions stored at the electronic storage device, which when executed, configure the processor to display a suggested alternative treatment option, based on said list of alternative treatment options, for each  (Shiloh Fig. 13, [0038]-[0040], [0150]-[0153], noting the DDI+ platform generates and displays a list of safer alternative medications for prescribed medications that have high predicted drug-gene interactions based on drugs stored in the databases).  
said healthcare provider system further comprises diagnostic codes for each of said number of patients treated by the healthcare provider stored at the electronic storage device and that such alternative treatments are recommended specifically for each condition diagnosed by the healthcare provider which is known to normally require ineffective medications, rather than simply for medications known to be ineffective for the patient’s genetic profile. 
However, Saus teaches an analogous system for preemptive medication adverse event prediction that includes a database of diagnostic codes associated with commonly or normally prescribed medications for each procedure (Saus abstract, [0029], noting pre-built medication-procedure tables which maintain a standard list of medications that may be administered during a particular medical procedure) that can be used to determine the medications likely to be prescribed to the patient (Saus [0030], noting the medication-procedure tables are used at a template for medications that are normally administered to a patient for a given medical procedure) for subsequent genetic profile checking to preempt adverse clinical reactions (Saus [0027], [0031], noting the purpose of determining the medications likely to be administered to a patient is to preemptively check them for known patient-specific adverse events). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medication compatibility checking and alternative suggestion system of Shiloh such that it includes knowledge of medications normally associated with a particular procedure for a condition as in Saus in order to preemptively check for potential adverse patient reactions to medications normally used in certain procedures for certain conditions (as suggested by Saus [0006]) so that appropriate alternatives can be suggested for each contraindicated instance (as suggested by Shiloh [0150]-[0153]).  
Claims 10 and 17
Shiloh teaches the system of claim 1, but fails to explicitly disclose wherein: 
said database further comprises diagnostic codes and a list of commonly prescribed medications associated with said diagnostic codes; and 
said laboratory system comprises additional software instructions stored at the electronic storage device, which when executed, configure the processor to: 
receive diagnostic codes from the healthcare provider system; and 
query the database to retrieve the commonly prescribed medications associated with the received diagnostic codes to determine the medications likely to be prescribed to the patient.  
However, Saus teaches an analogous system for preemptive medication adverse event prediction that includes a database of diagnostic codes associated with commonly prescribed medications for each procedure (Saus abstract, [0029], noting pre-built medication-procedure tables which maintain a standard list of medications that may be administered during a particular medical procedure) that can be used to determine the medications likely to be prescribed to the patient (Saus [0030], noting the medication-procedure tables are used at a template for medications that are often administered to a patient for a given medical procedure) for subsequent genetic profile checking to preempt adverse clinical reactions (Saus [0027], [0031], noting the purpose of determining the medications likely to be administered to a patient is to preemptively check them for known patient-specific adverse events). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medication compatibility checking system of Shiloh such that it includes the retrieval and checking of medications associated with a particular medical procedure as in Saus in order to preemptively check for potential adverse patient reactions to medications conventionally used in certain procedures so that instances of such negative incidents can be reduced and patient safety improved, as suggested by Saus [0006].
Claim 17 recites substantially similar limitations as claim 10, and is also rejected as above. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shiloh as applied to claim 1 above, and further in view of Apte et al. (US 20170308669 A1).
Claim 8
Shiloh teaches the system of claim 1, and further notes that genetic test results as analyzed by the system can be obtained via genetic testing means like saliva samples (Shiloh [0087]-[0088]). However, the reference fails to explicitly disclose that the system itself actually includes a genetic material gathering device; and a genetic sequencing device, wherein said genetic sequencing device is configured to receive the genetic material gathering device, wherein said genetic sequencing device is in electronic communication with said laboratory system.  
However, Apte teaches a pharmacogenomics system comprising a sample handling system that receives containers with biological samples and includes a sequencer system to determine genomic sequencing information of the received samples (Apte Fig. 2, [0019], [0029]) in electronic communication with computing systems that analyze and characterize the sequence data and provide treatment guidance based on the pharmacogenomics of the acquired sample (Apte Fig. 2, [0019]-[0020], [0030]-[0033]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Shiloh that includes components providing computerized analysis related to the pharmacogenomics of an acquired sample to actually include the sample handling and sequencing components as in Apte in order to allow for the direct and integrated communication of genomic sequences of a sample from the handling system to the analysis system (as suggested by Apte [0033]), thereby allowing an improved distribution of functionality across a network to facilitate concurrent processing of biological samples leveraged by the analysis systems to generate personalized characterizations and/or therapies for a patient (as suggested by Apte [0027]). 

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiloh as applied to claims 1 or 15 above, and further in view of Belgoroski (US 10950354 B1).
Claims 11 and 20
Shiloh teaches the system of claim 1, and further teaches wherein: 
said healthcare provider system comprises a list of medication prescribed to the user (Shiloh [0079], [0116], noting the EMR contains a list of drugs actually prescribed to the patient); 
said database further comprises a list of  (Shiloh [0030], [0080], [0087]-[0094], noting the GENELEX database that stores information about medication effectiveness based on patient genetics, including a list of genetic markers known to affect the efficacy of various medications); and 6Serial No.: 16/441,597Dkt. No. XAC3256-002CPreliminary Amendment
said laboratory system comprises additional software instructions stored at the electronic storage device, which when executed, configure the processor to: 
receive the prescribed medications from the healthcare provider system (Shiloh [0079], [0116]); 

 
In summary, Shiloh teaches a system that can extract the patient’s prescribed medications and query a database of genetic markers associated with the medications to determine whether any alerts are required. However, the reference fails to explicitly disclose that the database includes a list of tests for the genetic markers known to affect the efficacy of various medications, nor querying such a database to retrieve the tests for genetic markers known to affect the efficacy of the prescribed medications and transmit a list of the identified tests to the healthcare provider system. 
However, Belgoroski teaches an analogous pharmacogenomics system that queries a database to retrieve tests for genetic markers known to affect the efficacy of received medication identifiers and transmit a list of the identified tests to a healthcare provider system (Belgoroski Col2 L10-43 & L58-67, Col7 L55 – Col8 L26, noting a server system interfaces with a client EHR to determine if a patient has undergone genetic tests associated with / relevant to particular medications, and can transmit a list of laboratories and tests to the client (i.e. the healthcare provider system) for display on a GUI). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Shiloh to include checking for relevant genetic test completion and subsequently transmitting a list of identified tests to a client system as in Belgoroski in order to ensure that all relevant genetic tests for queried medications are ordered and performed (as suggested by Belgoroski Col3 L9-15), as well as to allow a user to view and select their preferred tests and testing sites (as suggested by Belgoroski Col8 L10-26).
Claim 20 recites substantially similar limitations as claim 11, and is also rejected as above. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shiloh as applied to claim 15 above, and further in view of Caraballo et al. (NPL reference U on the accompanying PTO-892 form).
Claim 19
Shiloh teaches the method of claim 15, and further teaches wherein: 
said laboratory system is configured to generate displays at said healthcare provider system by way of a web-based portal (Shiloh Fig. 16, [0081], [0193], [0205], noting the DDI+ platform can be accessed on personal electronic devices like mobile and desktop computers, tablets, mobile phones, etc. through Internet-enabled EMR integration or standalone web-based GUI); 
said healthcare provider system comprises an electronic medical record (Shiloh [0027], [0079]); 
said laboratory system is configured to automatically update said electronic medical record with said genetic testing results and alerts (Shiloh [0176], noting that alerts from genetic testing results are indicated in the EMR system in an integrated manner such that alerts from the DDI+ platform are considered to automatically update the EMR); and
.  
In summary, Shiloh teaches a method that can generate alerts for patients of a healthcare provider indicating reduced efficacy of prescribed medications based on their genetic profiles. In addition, Shiloh teaches that alerts may be integrated into existing EMR systems (Shiloh [0107], [0122], [0176]). However, this reference fails to explicitly disclose that said alerts are flagged as an allergy in the electronic medical record. 
However, Caraballo teaches that it is known in the art to integrate pharmacogenomic alerts into the allergy field of an existing EHR due to the lack of a specific repository for PGx data (Caraballo Pg 257, Col1, second full paragraph). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the alerting integration of Shiloh such that the generated pharmacogenomic alerts are flagged as an allergy in the electronic medical record system because Caraballo shows that this is a known solution in the art to facilitate integration of pharmacogenomic alerts into existing EHR systems. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shiloh as applied to claims 1 and 2 above, and further in view of Saus and Caraballo.
Claim 3
wherein: 

said alert comprises an indicator in association with the patient which indicates whether one or more medications prescribed, or likely to be prescribed, to said patient are known to be ineffective in persons having the same genetic markers as the patient (Shiloh Fig. 5, [0027]-[0028], [0045], [0188], noting alerts are generated in association with a particular patient’s EMR indicating drug-gene interactions that reduce the blood serum of a drug and thus its effectiveness); and

In summary, Shiloh teaches a system that can generate alerts for patients of a healthcare provider indicating reduced efficacy of prescribed medications based on their genetic profiles. In addition, Shiloh teaches that alerts may be integrated into existing EMR systems (Shiloh [0107], [0122], [0176]) and that each patient is associated with identifying information like a magnetic card, national insurance or identity number in the EMR system (Shiloh [0177] & [0179]). However, this reference fails to explicitly disclose that the healthcare provider system is configured to display a list comprising identifying information for each of said number of patients treated by the healthcare provider, nor that said alert is flagged as an allergy in the electronic medical record system. 
However, Saus teaches an analogous medication checking system that allows for a healthcare provider system to display a patient list including identifying information for a number of patients treated by that healthcare provider (Saus [0032]-[0033], noting various patient-procedure entries including patient name, social security number, etc. (i.e. patient identifying information) are displayed in a list on a user interface window). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the EMR healthcare provider system of Shiloh such that it can display a list of patients and their associated identifying information in order to visually list the patients scheduled for treatment by the particular provider and facilitate the selection of a particular patient for preemptive medication adverse event detection, as suggested by Saus [0033]. 
Further, Caraballo teaches that it is known in the art to integrate pharmacogenomic alerts into the . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shiloh in view of Apte, Caraballo, and Ellis et al. (US 20140350954 A1).
Claim 12
Shiloh teaches a system for alerting a number of healthcare providers to ineffective medications (Shiloh abstract, [0124]) comprising: 
a number of electronic medical records systems (“EMRs”), each associated with one or more of a number of healthcare practices and each comprising an electronic display and data regarding medications prescribed by one or more healthcare providers of one of the healthcare practices to each of a number of patients treated by the healthcare providers of the healthcare practice (Shiloh Figs. 1 & 15, [0079], [0081], [0116], noting a number of EMR systems associated with healthcare providers or HMOs storing prescribed drug information for patients (i.e. data regarding medications prescribed by the healthcare provider to a number of patients) accessible by electronic devices that include displays such as personal computers, mobile phones, tablets, etc.); 
a number of personal electronic device in electronic communication with each of said number of EMRs (Shiloh Figs. 15-16, [0081], [0193], [0205], noting a number of client devices (i.e. personal electronic devices) used to access the platform); 
a database comprising data regarding medications known to be ineffective in persons having particular genetic markers and a list of alternative medications and treatment options (Shiloh Figs. 1 & 15, [0030], [0080], noting the GENELEX database that stores information about medication effectiveness based on patient genetics; see also Fig. 13, [0038]-[0040], [0150]-[0153], noting the platform has an alternative drug suggestion mechanism to provide lists of safer alternative medications/treatments); 
a healthcare information exchange system in electronic communication with each 7Serial No.: 16/441,597Dkt. No. XAC3256-002CPreliminary Amendmentof the EMRs of each of the number of healthcare providers (Shiloh Fig. 16, [0071], [0172], noting DDI+ platform 140 with statistical module 146 is in electronic communication with multiple EMRs from multiple healthcare organizations and allows for the accessing and cross-institutional reporting of patient information, such that it is considered equivalent to an HIE system); 

a laboratory system in electronic communication with the healthcare information exchange system, the database,  (Shiloh Figs. 1 & 15-16, [0107], noting DDI+ platform 140 that can be implemented as a processor executing software instructions stored in an electronic storage device per [0210]-[0212]): 
receive genetic testing results  (Shiloh [0082], [0124], [0181], noting the DDI+ platform receives the patient’s genetic profile as an input); 
query the database to determine whether any medications in the list of medication prescribed to the particular patient are known to be ineffective in persons having the same genetic markers as the particular patient (the "ineffective medications") (Shiloh [0124], [0184], noting the GENELEX database is queried to determine the effectiveness of various prescribed medications based on the patient’s genetic profile); 
query the database to determine alternative medications and treatment options for each of the ineffective medications (Shiloh Fig. 13, [0038]-[0040], [0150]-[0153], noting the DDI+ platform generates and displays a list of safer alternative medications for prescribed medications that have high predicted drug-gene interactions based on drugs stored in the databases); and 
generate an alert comprising the ineffective medications, the alternative medications, and the alternative treatment options for each of the ineffective medications (Shiloh [0027]-[0028], [0150]-[0153], [0186]-[0187], [0198], noting alerts including gene-drug interactions and medication alternatives are generated and transmitted to the healthcare provider system for display on a GUI); 

wherein each of said personal electronic devices in communication with the respective EMR receiving said alert are configured to display said alert in a web-based portal on the respective electronic display (Shiloh Fig. 16, [0081], [0193], [0205], noting the DDI+ platform alerts can be accessed on personal electronic devices like mobile and desktop computers, tablets, mobile phones, etc. through Internet-enabled EMR integration or standalone web-based GUIs);

In summary, Shiloh teaches a system that can generate alerts for patients of a healthcare provider indicating reduced efficacy of prescribed medications based on their genetic profiles. In addition, Shiloh teaches that genetic test results as analyzed by the system can be obtained via genetic testing means like saliva samples (Shiloh [0087]-[0088]), that alerts may be integrated into existing EMR systems (Shiloh [0107], [0122], [0176]), and that an overarching healthcare network or organization of medical providers can share information via the system such that it is considered equivalent to including an HIE system (Shiloh Fig. 16, [0071], [0172]). However, the reference fails to explicitly disclose that the system itself actually includes a genetic sequencing machine; that genetic test results are received at the laboratory system from the genetic sequencing machine; wherein said alerts are configured to be displayed in the allergy portion of the EMRs; and wherein said healthcare information exchange is configured to transmit the alert to each of the EMRs associated with a healthcare practice associated with one or more healthcare providers treating said particular patient.
However, Apte teaches a pharmacogenomics system comprising a sample handling system that includes a sequencer system to determine genomic sequencing information of received samples (Apte Fig. 2, [0019], [0029]) in electronic communication with computing systems that analyze and characterize the sequence data and provide treatment guidance based on the pharmacogenomics of the acquired sample (Apte Fig. 2, [0019]-[0020], [0030]-[0033]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Shiloh that includes components providing computerized analysis related to the pharmacogenomics of an acquired 
Further, Caraballo teaches that it is known in the art to integrate pharmacogenomic alerts into the allergy field of an existing EHR due to the lack of a specific repository for PGx data (Caraballo Pg 257, Col1, second full paragraph). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of the combination such that the generated pharmacogenomic alerts are flagged as an allergy in the electronic medical record system because Caraballo shows that this is a known solution in the art to facilitate integration of pharmacogenomic alerts into existing EHR systems. 
In addition, Ellis teaches a system acting as a specialized HIE system that communicates with multiple EMRs and is able to facilitate personalized medicine clinical decision support based on relationships between genetics and drug response (Ellis abstract, [0025], [0146]). This system is able to aggregate patient information from multiple EMRs, generate alerts, and provide cross-institutional reporting analogously to the DDI+ platform of the combination (Ellis Fig. 1, [0025], [0038]). The system of Ellis also advantageously allows for rules and alerts to be provided system-wide across various institutions to ensure consistent practice integrated seamlessly within existing clinical workflows (Ellis [0038], [0046], [0067]). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the DDI+ platform acting as an HIE system of the combination such that it is able to transmit system-wide alerts to each EMR associated with a patient as in Ellis in order to facilitate cross-institutional alerting to ensure consistent practice among different providers (as suggested by Ellis [0038] & [0046]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shiloh in view of Apte, Caraballo, and Ellis as applied to claim 12 above, and further in view of Biles et al. (US 20180330060 A1).
Claim 13
Shiloh in view of Apte, Caraballo, and Ellis teaches the system of claim 12, and the combination further teaches wherein: 

each of said EMRs comprise software instructions stored at an electronic storage device, which when executed, configure a processor to display all received alerts in the form of an indicator, in the web-based portal, and in association with the particular patient for whom an alert was received which indicates that one or more medications are prescribed to said particular patient which are known to be ineffective in persons having the same genetic markers as the particular patient (Shiloh [0176], noting the EMRs display received alerts via color-coded icons for a patient).  
In summary, the combination teaches a system that can generate alerts for patients of a healthcare provider indicating reduced efficacy of prescribed medications based on their genetic profiles. In addition, the combination teaches that each patient is associated with identifying information like a magnetic card, national insurance or identity number in the EMR system (Shiloh [0177] & [0179]). However, the combination fails to explicitly disclose that each of said personal electronic devices are configured to display, in the web-based portal, a list comprising identifying information for each of said number of patients scheduled to be seen by the respective healthcare provider on a given day. 
However, Biles teaches an analogous medication checking system that allows for a healthcare provider portal to display a patient list including identifying information for a number of patients scheduled to be seen by that healthcare provider on a given day (Biles Fig. 13, [0073], noting a listing of patients (including identifying information such as name and labwork ID) displayed in the provider portal; the list is filterable based on relation to the viewing physician (i.e. the provider can view only their own patients) as well as date seen (i.e. the provider can view their patients seen on a single given day)). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the provider portal of the combination such that it can display a list of patients and their associated .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shiloh in view of Apte, Caraballo, and Ellis as applied to claim 12 above, and further in view of Wilson.
Claim 14
Shiloh in view of Apte, Caraballo, and Ellis teaches the system of claim 12, and further teaches that patients may be associated with insurance information in the healthcare provider system (Shiloh [0177], noting national insurance number may be associated with a patient in the EMR). However, the combination fails to explicitly disclose wherein: 
each of said EMRs comprises diagnostic codes and9Serial No.: 16/441,597 Dkt. No. XAC3256-002CPreliminary Amendmentinsurance information for each of said number of patients treated by the healthcare provider; 
said laboratory system comprises additional software instructions stored at the electronic storage device, which when executed, configure the processor to: 
receive said diagnostic codes and said insurance information for the particular patient; 
determine which genetic tests are covered by the particular patient's insurance and meet medically necessary criteria; and 
automatically order the covered genetic tests.  
However, Wilson teaches a computerized lab clearinghouse device that may be applied as a layer atop an existing service application or device (Wilson [0073]) that:
interfaces with healthcare provider systems to obtain patient diagnoses and medical histories as well as insurance information of a patient (Wilson [0057], [0079], [0097]);
determines which genetic tests are covered by the patient’s insurance and are medically necessary/appropriate (Wilson [0114], [0123], noting the device evaluates the appropriateness of an existing lab request for a test by determining if it is medically appropriate based on the patient diagnoses and/or by determining if there are equivalent tests that would be covered by the patient’s insurance and provide the necessary results; it is further contemplated in at least [0044] & [0118] that such lab tests can 
automatically orders the covered genetic tests (Wilson [0124], noting that if different tests are determined to be more appropriate by the system (e.g. by increasing insurance coverage and/or being more medically suitable based on patient diagnoses), the lab request is automatically modified with the newly suggested tests, approved, and sent to a laboratory)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of the combination to include an integrated lab clearinghouse device layer on top of it in order for a provider to be able to directly order genomic testing and other laboratory tests from their existing systems (as suggested by Wilson [0073]) while preemptively checking for insurance coverage and medical necessity for a patient to ensure the requested testing is tailored to the patient to provide more useful lab results and reduced costs (as suggested by Wilson [0060]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/K.A.H./Examiner, Art Unit 3626   

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626